DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s argument regarding the non-elected claim, claim 6, in the reply filed on 09-20-2021 is persuasive.  Accordingly, claim 6 is rejoined and considered in the following rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claims 2-4, "the at least one of the pair of side walls" lacks antecedent basis.
 	Claim 29, lines 2-3, "a width of the connector body" is unclear to how this relates to a width of the connector body cited in claim 27.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 21-24, 26-30, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Triantopoulos et al. (2002/0098745) in view of Greener (3579173).
 	Triantopoulos et al. discloses an electrical compression connector for connecting a plurality of conductors, the connector comprising: a connector body made of compressible material and adapted to be inserted into a crimping tool, the connector body having a first face (front of Fig. 1) and a second face (back of Fig. 1) defining a width of the connector body, the connector body having a run conductor portion and a branch conductor portion; the run conductor portion includes a pair of side walls (14/16) joined by a bottom wall, a run conductor opening (18) extending from the first face to the second face of the connector body between the pair of side walls and the bottom wall, and at least one piercing member (22, [0016], teeth 22 penetrating any coating thereon) extending from the connector body into the run conductor opening, the at least one piercing member extending in a direction along the width of the connector body between the first face and the second face; the branch conductor portion includes at least one branch conductor opening extending from the first face to the second face of the connector body, the branch conductor opening having a lead-in (30) with a rib (30a) adjacent the lead-in, and a hinge portion (36) between the branch conductor opening and the branch conductor portion (re claims 1, 21, and 27).  Triantopoulos et al. also 
 	Triantopoulos et al. does not disclose an insulation coating surrounding exposed surfaces of the pair of side walls and bottom wall of the run conductor portion and surrounding exposed surfaces of the branch conductor portion such that an interior wall of the at least one branch conductor opening and at least a portion of the at least one insulation piercing member are not covered by the insulation coating (re claims 1, 21, and 27).
 	Greener discloses a compression connector comprising an insulation coating (18) surrounding exposed surfaces of a pair of side walls and bottom wall of a run conductor portion and surrounding exposed surfaces of a branch conductor portion 
 	Re claims 3, 23 and 29, Greener discloses the connector comprising at least one insulation piercing member (24), wherein the length of the at least one insulation piercing member is less than the width of one side wall.  It would have been obvious that depending on the specific use of the resulting connector, one skilled in the art would modify the piercing member (22) of Triantopoulos et al. to have a length that is less than the width of one side wall, having shorter length and being disposed in the center of the side wall width, as taught by Greener to reduce the material cost.

    PNG
    media_image1.png
    483
    511
    media_image1.png
    Greyscale

 	
Claims 5, 6, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Triantopoulos et al. in view of Greener as applied to claims 1, 21, and 27 above, and further in view of Klosin (3668613).
 	Re claim 5, Klosin discloses a compression connector comprising at least one insulation piercing member (86) extending along the width of the connector body and being removably attached to a bottom wall of the connector body.  It would have been obvious to one skilled in the art to attach an insulation piercing member as taught by Klosin to the bottom wall of the Triantopoulos connector body to increase physical and electrical contacts between the connector body and the connected object therein.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 21, 22, 25, 27, 28, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10547124 in view of Zemels (3322888) and Greener. 
 	Claims 1 and 9 of said patent discloses the invention substantially as claimed including the piercing member having a base (a rail) member and a tip member.  Claims 1 and 9 of said patent do not disclose the branch conductor opening extending from the first face to the second face of the connector body and an insulation coating surrounding exposed surfaces of the pair of side walls and bottom wall of the run conductor portion and surrounding exposed surfaces of the branch conductor portion such that an interior wall of the at least one branch conductor opening and at least a portion of the at least one insulation piercing member are not covered by the insulation coating.  Zemels discloses a compression connector comprising a connector body (1) having a first face and a second face defining the width of the connector body and a branch conductor opening (3) extending from the first face to the second face.  It would have been obvious to one skilled in the art to modify the branch conductor opening of said patent to have the configuration as taught by Zemels, extending along the predefined width, to connect two conductors running parallel to each other.  Greener discloses a compression connector comprising an insulation coating (18) surrounding exposed surfaces of a pair of side walls and bottom wall of a run conductor portion and 

Response to Arguments
Applicant’s arguments with respect to claims 1, 21, and 27 have been considered but are moot in view of new ground of rejection.
 	
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847